DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
BANDYOPADHYAY et al. (Bandyopadhyay; US 2009/0043504) discloses an item tracking system (Abstract) comprising a processor ([0079] processor); and a memory storing a set of instructions ([0079] memory with instructions), the instructions executable in the processor to:  receive, from a tracking device (110 of Fig 1), satellite based data indicative of an outdoor location of the tracking device ([0090] GPS, inside structures or at other locations or environments), the tracking device being associated with an item to be tracked ([0090] assets); identify a location state of the tracking device as one of an indoor location indicative of the tracking device being inside an indoor facility ([0090] determine, the location, motion, and orientation of personnel and assets inside complex structures) and the outdoor location with respect to the indoor facility ([0090] structures; [0259] building), based on at least one of the satellite based data ([0090] GPS) and connectivity to an access point device of the indoor facility ([0292] one of the stationary references; [0499] one of the waypoints in a building); when the tracking device is in the indoor facility, receive, from the access point device, indoor localization data of the tracking device ([0090], [0292], [0499]-[0501]), the indoor facility including a set of tracking devices ([0292] other stationary references; [0499] other waypoints in the building), the signal strength [0292], [0499]-[0501]) and sensor data ([0068]-[0069] communicates data (e.g. location, motion and orientation) wirelessly to computer 120; [0081] displays position (or tracking) estimates of personnel and assets; [0088]  information collected from tracking systems (110a, 110b, . . . 110n) such as, INU data, physiological data (e.g., heart rate, respiration rate, etc.); [0295] tracking data may comprise data acquired in real-time), the signal data including information of wireless signals received from one or more other tracking devices in the set within a predetermined distance from the tracking device ([0500] transceivers may transmit location information only when they `hear` another similar device come into range), the sensor data including one of inertial data ([0067]-[0068] inertial navigation data) and ambient environment data associated with the tracking device ([0088] for instance temperature); and localize the tracking device, based on the indoor localization data and at least one of a position of the access point device in the indoor facility ([0090], [0256] signal strength [0292], [0499]-[0501])) and a position of at least one other tracking device in the set in the indoor facility ([0292] using other stationary references; [0499] using other waypoints in a building).
Tarlazzi et al. (Tarlazzi; US 2015/0119079) discloses a distributed antenna system comprising a master unit configured for interfacing with at least one signal source, a location measurement unit configured for processing the power profile data from the different remote units to determine the location of the specific user device with respect to the distributed antenna system.  Tarlazzi discloses a synchronizing input to each access point in the indoor facility, wherein each of the access points broadcast a pilot signal, based on the synchronizing input, and wherein the item tracking system determines a position of each of the access points, based on broadcasted pilot signals ([0028] RSSI level determined by the sensor; [0039] the propagation delay or differential delays may be used to determine the distance to the adjacent sensors 32a-32l in a synchronized sensor network…which may determine its own relative position to its adjacent sensors 32a-32l though trilateration).
While Bandyopadhyay and Tarlazzi disclose position acquiring systems for tracking device locations, the prior art of record fails to teach or render obvious, alone or in combination, the unique system that determines indoor localization data that contains sensor data, and signal data that comprises data pertaining to short range wireless signals received from other tracking devices within a range from a tracking device in response to a periodically broadcasted short range wireless signal to the other tracking devices to enable localization of the other tracking devices, the data pertaining to the short range wireless signals being used for determining a position of the tracking device relative to the other tracking devices, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685